Citation Nr: 1414299	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service in the Army from May 1979 to May 1982, and from June 1996 to December 1996, as well as active duty service in the Air Force from October 2005 to February 2006.  He also had additional service in the National Guard and/or Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a TBI.  In December 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In a January 2014 submission, the Veteran indicated that he desired to personally appear before the Board to give testimony concerning his appeal.  In March 2014, the Board sought to clarify the Veteran's request for a hearing.  However, in a March 2014 communication, the Veteran indicated that he did not wish to appear at a hearing and requested that the Board consider his case on the evidence of record.  The Veteran's request for a hearing is therefore deemed to be withdrawn.  38 C.F.R.     § 20.704(e) (2013).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated from January 2007 to September 2012; such records were considered in the October 2012 SOC.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on this claim is warranted. 

The Veteran asserts that he sustained two episodes of head trauma during service, the first occurring in 1981 during a physical altercation and the second occurring in 1997 as a result of an altitude malfunction while performing a parachuting jump.  
The service treatment records document that the Veteran sustained an injury after being "smashed in the face," without a loss of consciousness, in November 1981 during a period of active duty service.  The second such episode, reported to have occurred in January 1997 while performing a parachute jump, is not reflected in the service treatment records.  However, an August 2009 lay statement from B. T., who served with the Veteran in 1997, indicated that he remembered the Veteran being disoriented and "incoherent" following an Airborne operation conducted during unusually high winds.  This individual also recalled field medics treating the Veteran for a concussion or similar injury.  The service personnel records confirm that the Veteran jumped from a C-130 airplane on January 25, 1997.  The post-service treatment records reflect the diagnostic impression of a cognitive disorder not otherwise specified with a history of blunt trauma in March 2009; the etiology of this condition was not provided.  

On remand, the Veteran should be afforded a VA examination to determine whether he suffers from a TBI or other residuals of head trauma, and to provide an etiological opinion for each diagnosed condition. 

Accordingly, and given the other development being accomplished, the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a TBI.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA TBI examination, each by an appropriate medical professional, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R.         § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo a VA examination, to ensure all due process requirements are met, and record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records-some of which may be pertinent to the claim on appeal. 

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Durham, North Carolina dated through September 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). To ensure that all outstanding VA records are obtained, the RO should obtain from the Durham VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since September 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Prior to obtaining further opinions, to ensure that all due process requirements are met and the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The ROs letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain any outstanding private medical records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA TBI examination, by a physician, at a VA medical facility, to determine the current nature and etiology of his claimed TBI.

The contents of the entire claims file, to include a complete copy of this REMAND (paper and electronic), must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a)  Identify all diagnoses related to the Veteran's claimed TBI.  The physician should identify all such disorders that have been present at any time since March 2007. 

b)  With regards to each such diagnosis, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise related to, the Veteran's periods of service.  The examiner should specifically comment on the November 1981 notation suggesting that the Veteran had been struck in the face following a physical altercation.  The examiner also should specifically comment the Veteran's reports that he had sustained a head injury with a loss of consciousness following a parachute jump on January 25, 1997 as well as the August 2009 statement from B. T. describing the Veteran as incoherent and disoriented following this parachute jump.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


